Citation Nr: 1233517	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO. 06-06 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss, rated 20 percent disabling prior to July 12, 2012, and rated 70 percent disabling beginning July 12, 2012. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and D.B.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran served on active military duty from July 1944 to August 1946.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 RO rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying an increased evaluation for bilateral hearing loss above the 20 percent previously assigned. By an August 2012 rating action, the Appeals Management Center (AMC) granted a 70 percent rating for bilateral hearing loss effective from July 12, 2012. 

The Board previously remanded the case for additional development in November 2011 and again in May 2012. The case now returns to the Board for further review. 

The Veteran and his spouse and D.B. testified before the undersigned Veterans Law Judge at a video conference hearing conducted between the RO and the Board Central Office in April 2012. A transcript of that hearing is contained in the claims file. 

The Board in May 2012 referred the issue of entitlement to service connection for tinnitus to the Agency of Original Jurisdiction (AOJ) for review, based on that issue having been raised and not having been adjudicated by the AOJ, and hence the Board being without appellate jurisdiction over that claim. The AOJ as still not reviewed that issue, and hence the Board does still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. For the rating interval prior to May 21, 2008, the preponderance of the evidence reflects that the Veteran's bilateral hearing loss equates to no more than level VI hearing loss in the right ear and level V hearing loss in the left ear, with no lesser interval of greater hearing loss in either ear during this interval. 

2. For the rating interval beginning May 21, 2008, the preponderance of the evidence reflects that the Veteran's bilateral hearing loss equates to level VIII hearing loss in the right ear and level XI hearing loss in the left ear, but no more severe hearing loss than this in either ear, and no lesser interval of still greater hearing loss in either ear during this interval. 


CONCLUSIONS OF LAW

1. For the rating interval prior to May 21, 2008, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2011).

2. For the rating interval beginning May 21, 2008, the criteria for a 70 percent rating, but no more, have been met for bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

VA has fulfilled the above requirements with regard to the claim of entitlement to an increased rating for bilateral hearing loss. 

By a VCAA notice letter in June 2008, the Veteran was informed of the evidence 
required to sustain the claim for an increased rating for bilateral hearing loss. The letter also appropriately informed of the relative duties of the Veteran and VA in obtaining evidence in furtherance of the claim. This included informing that it was ultimately the Veteran's responsibility to see that evidence required to sustain the claim is obtained. These notices were followed by the appealed January 2009 rating action, as well as by subsequent readjudications, including most recently by an SSOC in August 2012. The VCAA notice letter informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO and AMC (Appeals Management Center) appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including both VA and private records. Service records were also associated with the claims file. The RO also informed the Veteran, including in the appealed rating action, subsequent rating action, and by SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim. 

The Appeals Management Center (AMC) by an August 2012 SSOC, most recently reviewed the appealed claim prior to the Board's adjudication herein of the claim on appeal. The Veteran by an August 2012 submission expressly waived the right to submit additional evidence and for VA to wait 30 days prior to Board adjudication of the claim the subject of this appeal. 

Although the Board recognizes that a disability such as the Veteran's bilateral hearing loss may alter in its severity at any time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no more recent event or disease progression pertaining to the disorder is missing from the claims file. Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. §§ 19.37, would ultimately preclude the Board from ever adjudicating the claim. Such a consequence would necessarily deprive the Veteran of the benefit of the Board's review and adjudication. See 38 C.F.R. § 19.4 (2011) (principal functions of the Board are those of appellate adjudication). Additionally, the claim has been advanced on the docket based on the Veteran's advanced age, and further delay is also thus not indicated. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A. The Board finds that the VA examinations afforded the Veteran in October 2009 and July 2012, and their findings and analysis, as discussed infra, taken together with the balance of the evidence of record, inclusive of submitted private audiometric examinations, are adequate for the Board's adjudication herein. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examinations provided sufficient detail, and supported their conclusions with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered by the examinations report was sufficient and encompassed the evidence of record. Id. Additionally, as discussed infra, hearing loss is substantially rated based on mechanical application of the rating tables, which tables require input of objective findings upon authorized examinations, and not significant medical analysis per se. See 38 C.F.R. §§ 4.85, 4.86. That said, the Board is nonetheless satisfied that the consistence of findings and conclusions as presented in this case, also as discussed infra, render the examinations, taken together with records of VA and service treatment, as well as private examination and treatment records, and statements by the Veteran, as well as other evidence of record, adequate to support the Board's adjudication. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for increased rating for bilateral hearing loss. 

The examinations, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history. The examination reports presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records, and sufficiently addressed the medical criteria for bilateral hearing loss, to allow the Board to adjudicate the claim based on informed medical findings and medical judgment. Further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition."). 

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting more beneficial outcomes than those already afforded the Veteran for the increased rating claim the subject of appeal. Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claims for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Board also finds that requirements of the Board's prior remands in November 2011 and May 2012 have been substantially fulfilled with regard to the increased rating claim adjudicated herein. These requirements included affording the Veteran a video conference hearing before the undersigned, resolving a question of representation, obtaining any additional pertinent evidence, and affording the Veteran a new VA examination in response to asserted increase in severity of hearing loss, followed by AMC readjudication of the claim by an SSOC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. at 488.

Here, during the April 2012 video conference hearing, the undersigned Veterans Law Judge adequately explained the claim on appeal and suggested evidence that may support the claim, including evidence that the Veteran might submit that may have been overlooked, while in particular noting that the claim was fairly straight forward in terms of applying findings upon a VA examination to be afforded the Veteran. The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied. To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidenced by statements and questions of the Veteran at the hearing, with regard to this comparatively uncomplicated issue of rating based on severity of hearing loss disability, and as well as by the Board providing such explanation of issues and suggesting submission of evidence in the May 2012 remand the Board issued to develop the claim. 

In short, in this case, with regard to the increased rating claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the rating assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical questions remaining pertaining to the Veteran's claim for an increased rating for bilateral hearing loss were in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. §§ 3.303, Part 4. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay persons is competent to testify to pain and visible flatness of the feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


III. Claim for Increased Rating for Bilateral Hearing Loss 

The Veteran contends, in effect, that his bilateral hearing loss warrants higher disability ratings than those assigned. This claim allows for adjudication of the rating to be assigned for up to a year prior to the May 21, 2008, date of receipt of the claim for increased rating for bilateral hearing loss. 38 C.F.R. § 3.400(o) (2011). 

Disability evaluations are assigned to reflect levels of current disability. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011). When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Bilateral hearing loss is evaluated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100. Under that code, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 hertz (Hz). To evaluate the degree of disability for bilateral defective hearing, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essential normal acuity through Level XI for profound deafness. See 38 C.F.R. § 4.85, Tables VI and VIA. 

Evaluation of hearing impairment is dependent upon mechanical application of specific tables delineated in the rating criteria under 38 C.F.R. §§ 4.85, 4.86. Under 38 C.F.R. § 4.85 , Table VI (Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect. 38 C.F.R. § 4.85(b). The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). 

The findings for each ear from either Table VI or Table VIa, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

The Veteran submitted his claim for increased evaluation for bilateral hearing loss on May 21, 2008, asserting that his hearing loss had grown worse. He was rated 20 percent disabling for his bilateral hearing loss at that time. 

A September 2009 private audiometric examination report revealed pure tone thresholds, in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
60
65
75
-
80
-
LEFT
50
55
65
-
70
-

Speech audiometry at that examination revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear, both measured at 90 decibels. 

The Veteran was afforded a VA audiology examination in October 2009 for compensation purposes. At that examination, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
45
55
60
55
60
58
LEFT
45
50
55
55
65
56

Speech audiometry at that examination revealed speech recognition ability of 64 percent in the right ear and 68 percent in the left ear. The examiner diagnosed moderate sensorineural hearing loss. 

In January 2010 the Veteran submitted a private audiometric examination which he characterized as "new," but which is undated. Upon that examination, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
50
65
75
70
70
70
LEFT
50
60
70
70
70
68

Speech audiometry at that examination revealed speech recognition ability of 80 percent in the left ear and 70 percent binaural. It is not explained in that report why a speech recognition score for the right ear was not obtained. 

The Veteran also submitted a private audiometric examination report from testing performed in August 2011. Upon that examination, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
50
65
70
-
65
-
LEFT
45
60
70
-
70
-

Speech audiometry at that examination revealed speech recognition ability of 64 percent in the right ear and of 56 percent in the left ear. However, this speech audiometry was noted to have been performed at 100 decibels, and was not noted to have been performed with a standard Maryland CNC list. 

The Veteran was afforded an additional VA hearing loss examination for compensation purposes in July 2012. On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
50
65
75
65
65
68
LEFT
50
60
70
65
70
66

Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 52 percent in the right ear and of 20 in the left ear. The examiner judged the examination results to be valid and diagnosed bilateral sensorineural hearing loss. However, the examiner noted that he had no difficulty communicating with the Veteran when the Veteran used his hearing aids, and noted that with use of his hearing aids the Veteran "appears to have little trouble." 

The Veteran complained of particular difficulty hearing someone who was shouting from another room, but the examiner noted, in effect, that this could be remedied with changed behavior. The examiner did note that the Veteran's hearing loss represented a significant impairment in settings with excessive background noise. 
The Veteran's noted adequate hearing with use of hearing aids is ultimately not material to the schedular rating in this case, because hearing loss disability is rated based on hearing acuity without use of hearing aids. 38 C.F.R. § 4.85 (2011). 

Applying rating criteria to the authorized VA October 2009 audiology findings, those findings equates to level VI hearing loss in the right ear and level V hearing loss in the left ear. This would warrant a 20 percent disability rating. However, applying the rating criteria to the authorized VA July 2012 audiology findings, this equates to level VIII hearing loss in the right ear and level XI hearing loss in the left ear, which would warrant a 70 percent rating. 38 C.F.R. § 4.85. 

The three private tests in September 2009, January 2010, and August 2011 are more consistent in their audiometric readings with results of the VA hearing loss examination performed in July 2012. Speech recognition scores cannot readily be compared between the VA and private examinations because differing standards are indicated, including particularly administration of a word list a different decibel levels between examinations. However, the Board finds the audiometric results upon private testing in September 2009 through August 2011 to be sufficiently consistent with those upon July 2012 VA audiology testing to support the July 2012 testing results as the more valid for the rating interval. The first VA examination in October 2009 appears to be the significant outlier in terms of audiometric test findings. The Board will accordingly rely on the VA audiology findings from July 2012 rather than those from October 2009, as representative of the Veteran's level of hearing loss for the entire rating interval beginning from the date of receipt of claim for increased rating. 

The Veteran's hearing loss does qualify for alternative consideration based on exceptional hearing loss under 38 C.F.R. § 4.86(a), because his hearing loss thresholds at each of the four frequencies from 1000 to 4000 Hz have been found to be 55 decibels are greater. However, applying Table VIa does not result in a higher hearing loss level for either ear than the above application of Table VI.

Accepting hearing loss levels of VIII for the right ear and XI for the left ear for the rating interval beginning May 21, 2008, and applying Table VII, a 70 percent disability rating is warranted. Diagnostic Code 6100. The Board finds the preponderance of the evidence against a still greater disability rating than 70 percent for this interval, with essentially no evidence supporting a still higher rating.

The Board has duly considered the lay assertions presented in this case, including upon video conference hearing before the undersigned in April 2012. The Board recognizes that the Veteran and his spouse are competent to address their perception of the Veteran's level of impairment due to bilateral hearing loss. Jandreau. The Board finds the Veteran and his spouse to be both competent and credible. Caluza. However, the weight of their assertions is limited in this case, because ultimately hearing loss disability is based substantially on the mechanical application of the rating tables. 38 C.F.R. §§ 3.321(a), 4.85, 4.86 (2011). There does not appear to be an exceptional or unusual disability picture in this case so as to render inapplicable the rating tables for hearing loss. 38 C.F.R. § 3.321(b) (2011). To the contrary, the Veteran's and his wife's assertions of level of disability appear reasonably consistent with the findings of disability as reflected upon the July 2012 examination report, and as also reflected in the disability ratings assigned herein for the rating intervals in question. 

The Board also does not find evidence to support an increased evaluation from the 20 percent assigned for any period or interval prior to the May 21, 2008 date of receipt of claim for increase. The Board has also considered staged ratings, but finds that the 20 percent remaining for the interval prior to May 21, 2008, and the 70 percent assigned for the interval beginning May 21, 2008, equate to the highest level of bilateral hearing loss disability presented in this case for these intervals. Hence, there are no shorter intervals of greater or lesser disability warranting staged ratings, with the preponderance of the evidence against such staging of ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

With regard to higher disability ratings than those assigned including by this decision, the preponderance of the evidence is against such a still greater evaluation, and hence the benefit of the doubt doctrine does not apply to that extent. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the interval prior to May 21, 2008, an increased rating above the 20 percent assigned for bilateral hearing loss is denied. 

For the interval beginning May 21, 2008, a 70 percent rating, but no more, is granted for the Veteran's bilateral hearing loss, subject to the laws and regulations governing the payment of monetary awards. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


